             Case 1:19-cv-10569-LTS Document 4 Filed 11/15/19 Page 1 of 2
                                            U.S. Department of Justice
                USDC SD.'.\'Y                        United States Attorney
                DOCUr..1E.'.\'T                      Southern District of New York
                ELECTRO.'.\'ICALLY flLE              S6 Chambers Street

               ,DOC#:             ~Ii                New York, Nell' York 10007


               l!n~~rI_:_nLED: '-~!                  November 15, 2019
VIA ECF
The Honorable Laura Taylor Swain
United States District Judge
United States Courthouse                                          MEMO ENDORSED
500 Pearl Street
New York, NY 10007-1312

       Re:      Paola Deli Grocery Corp. v. United States of America et al.
                19Civ.10569(LTS)

Dear Judge Swain:

         This Office represents Defendants the United States of America and the United States
Department of Agriculture (the "Government") in the above-referenced action, in which Plaintiff
seeks review of a Final Agency Decision disqualifying Plaintiff from participating in the
Supplemental Nutrition Assistance Program ("SNAP") for a period of six months. (Dkt. No. 1).
Plaintiffs counsel has informed me that the Court has ordered that the Government show cause
as to why the Court should not enjoin the Defendants from disqualifying Plaintiff as a SNAP
participant during the pendency of this action.

         In advance of the hearing scheduled for today, November 15, 2019, at 2: 15 PM, I write
to notify the Court that, under the specific circumstances of this case, the Government does not
currently oppose Plaintiffs request to stay the suspension and disqualification pending resolution
of this action. The Government is in the process of collecting the information necessary to
respond to Plaintiffs allegations and reserves its right to move to vacate such stay upon further
case development or change in circumstances.

        The Government submits that, in light of its consent to a stay, there is no need to hold
today's hearing, and Plaintiff consents to cancelling the hearing. The parties are prepared to
appear for a hearing, however, should Your Honor wish to hold one.
           Case 1:19-cv-10569-LTS        Document 4 Filed 11/15/19 Page 2 of 2




        We thank the Court for its consideration of this submission.

                                                        Respectfully,

                                                        GEOFFREY S. BERMAN
                                                        United States Attorney

                                              By:       /s/ Mary Ellen Brennan
                                                        MARY ELLEN BRENNAN
                                                        Assistant United States Attorney
                                                        86 Chambers Street, Third Floor
                                                        New York, NY 10007
                                                        Tel: (212) 637-2652
                                                        maryellen. brennan@usdoj.gov




The conference that had been scheduled for today, November 15, 2019, at 2:30 p.m., is cancelled
in light of the Government's consent to a stay of the suspension and disqualification pending
resolution of this action. To be clear, the Court did not issue an order to show cause. Rather, the
Court had orally instructed Plaintiffs counsel to inform the Government that the application for
an order to show cause would be heard this afternoon at 2:30 p.m.

Plaintiff is directed to file its order to show cause application papers promptly on ECF and link
them to this endorsed order. The proposed order to show cause will be marked denied as moot.

This case will be referred to a magistrate judge for general pretrial management. Counsel will be
informed of any further conference settings.




                                                                   SO ORDERED:


                                                                   HON. AURA TAYLOR SWAi~J
                                                                   UNITED STATES DISTRICT JUDGE




                                                    2
